Citation Nr: 0108211	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  94-27 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for arteriosclerotic 
coronary artery disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1966 to 
September 1968.   This case was previously remanded by the 
Board in April 1996 for development of the evidence.  
Thereafter, in August 2000, the VA Regional Office in 
Honolulu, increased the veteran's rating for service-
connected post-traumatic stress disorder (PTSD) from 30 to 
100 percent, effective from the date of claim in February 
1993.  


FINDING OF FACT

On March 12, 2001, prior to promulgation of a decision in the 
appeal, the Board received from the veteran a written request 
to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.204 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).  

The veteran in this case has withdrawn this appeal (see 
letter dated March 6, 2001 and received at the Board on March 
12, 2001); thus, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review this appeal.


ORDER

The appeal of the matter of whether new and material evidence 
has been submitted to reopen the claim of service connection 
for arteriosclerotic coronary artery disease is dismissed.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


